PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Simms et al.
Application No. 15/677,680
Filed: 15 Aug 2017
For: SECURE DELIVERY BINS

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition filed November 12, 2021, a petition under the unintentional provisions of 37 CFR 1.137(a), to revive the above-identified application.

The petition is GRANTED.

There is no indication that the petition is signed by a registered patent attorney or patent agent of record.  However, in accordance with 37 CFR 1.34, the signature of R. Brian Drozd appearing on the correspondence shall constitute a representation to the United States Patent and Trademark Office that he is authorized to represent the particular party in whose behalf he acts.

The application became abandoned as a result of petitioner’s failure to file an appeal brief within the time period provided in 37 CFR 41.37(a)(1).  As an appeal brief was not filed within two (2) months of the Notice of Appeal filed August 14, 2020.  No extensions of time under the provisions of 37 CFR 1.136(a) were obtained.  The appeal was dismissed and the proceedings as to the rejected claims were terminated.  See 37 CFR 41.37(b).  As no claim was allowed, the application became abandoned on October 15, 2020.  See MPEP 1215.04.  A Notice of Abandonment was mailed June 9, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a RCE (Request for Continued Examination, with the required fee of $340, (2) the petition fee of $525 and (3) a proper statement of unintentional delay.  Accordingly, the RCE is accepted as being unintentionally delayed.

An extension of time under 37 CFR 1.136 must be filed prior to the expiration of the maximum extendable period for reply.  See In re Application of S., 8 USPQ2d 1630, 1631 (Comm’r Pats. 1988).  Since the $370 extension of time fee submitted with the petition on November 12, 2021 was subsequent to the maximum extendable period for reply, this fee is unnecessary and will be credited to petitioner’s deposit account. 
The file does not indicate a change of address has been submitted, although the address given on the petition differs from the address of record.  If appropriate, a change of address should be filed in accordance with MPEP 601.03.  A courtesy copy of this decision is being mailed to the address given on the petition; however, the Office will mail all future correspondence solely to the address of record.  

Telephone inquiries concerning this decision should be directed to Kimberly Inabinet at (571) 272-4618.

This application is being referred to Technology Center AU 3781 for appropriate action by the Examiner in the normal course of business on the RCE (Request for Continued Examination) received November 12, 2021.




/KIMBERLY A INABINET/Paralegal Specialist, OPET                                                                                                                                                                                                        



cc:	R. Brian Drozd
	11 Canal Center Plaza
	Suite 200
	Alexandria, VA  22314